UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 Commission File Number: 000-53771 CN DRAGON CORPORATION (Exact Name of registrant as specified in its charter) Nevada 98-0358149 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8/F Paul Y Centre, 51 Hung To Road, Kwun Tong, Kowloon, Hong Kong (Address of principal executive offices) (+852) 2772 9900 (Registrant’s telephone number, including area code ) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[X] Yes[] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such period that the registrant was required to submit and post such files).[] Yes[] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer[] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).[] Yes[X] No APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. [] Yes[] No APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of June 30, 2013, there were 81,010,491 shares of our common stock [par value $0.001] issued and outstanding. PART I – FINANCIAL INFORMATION Item 1. Financial Statements. CN DRAGON CORPORATION CONSOLIDATED BALANCE SHEETS AS AT JUNE 30, 2, 2013 (Stated in US Dollars) As at Note June 30, 2013 March 31, 2013 ASSETS (Unaudited) (Audited) Current assets Cash and cash equivalents 2(l) $ $ Deposits and prepaid expense Other receivables Total current assets Property, plant and equipment, net 3 TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable $ $ Accrued liabilities Loans payable to shareholders Other payables Total current liabilities TOTAL LIABILITIES $ $ See accompanying notes to consolidated financial statements CN DRAGON CORPORATION CONSOLIDATED BALANCE SHEETS (Continued) AS AT JUNE 30, 2, 2013 (Stated in US Dollars) As at Note June 30, 2013 March 31, 2013 (Unaudited) (Audited) STOCKHOLDERS’ EQUITY Preferred Stock, $0.001 par value, 375,000,000 shares authorized, no share issued and outstanding $ - $ - Common stock - $0.001 par value 250,000,000 shares authorized; 81,010,491 shares issued and outstanding as of June 30, 2013 and March 31, 2013 5 $ $ Additional paid-in capital Accumulated deficits Accumulated other comprehensive income $ $ TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to consolidated financial statements CN DRAGON CORPORATION CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME FOR THE PERIODS ENDED JUNE 30, 2 (Stated in US Dollars) Periods ended June 30 Note (Unaudited) (Unaudited) Net revenues $ $ Cost of net revenues - - Gross profit Operating expenses: General and administrative Loss before income taxes Income taxes 6 - - Net Loss Other comprehensive income: Foreign currency translation adjustments Comprehensive gain/(loss) $ $ Basic and diluted loss per share 5 $ $ Weighted average number of share outstanding 5 See accompanying notes to consolidated financial statements CN DRAGON CORPORATION CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY AND ACCUMULATED OTHER COMPREHENSIVE INCOME FOR THE PERIODS ENDED JUNE 30, 2, 2013 (Stated in US Dollars) Accumulated Additional other Preferred stock Common stock paid-in capital Accumulated deficit Comprehensive income Number of Shares Number of Shares Amount Balance, April 1, 2012 - $ Net loss - Foreign currency translation adjustment - Balance, March 31, 2013 - $ Balance, April 1, 2013 - $ Net loss - Foreign currency translation adjustment - Balance, June 30, 2013 - $ See accompanying notes to consolidated financial statements CN DRAGON CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE PERIODS ENDED JUNE 30, 2 (Stated in US Dollars) For the periods ended June 30, Cash flows from operating activities (Unaudited) (Unaudited) Net loss $ $ Depreciation Adjustments to reconcile net income to net cash provided by operating activities: Deposits and prepaid expense Other receivables - Accrued liabilities Amount due to a director Accounts payable - Net cash used in operating activities Cash flows from investing activities Purchase of plant and equipment - Net cash used in investing activities - Cash flows from financing activities Net cash provided by financing activities - - Net cash and cash equivalents sourced (used) Effect of foreign currency translation on cash and cash equivalents Cash and cash equivalents – beginning of period Cash and cash equivalents – end of period $ $ See accompanying notes to consolidated financial statements CN DRAGON CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE PERIODS ENDED JUNE 30, 2 (Stated in US Dollars) 1. ORGANIZATION AND PRINCIPAL ACTIVITIES CN Dragon Corporation (“the Company”) was incorporated under the laws of the State of Nevada on August 30, 2001, under the name Infotec Business Systems, Inc. On June 8, 2007, we changed our name to Wavelit, Inc. On September 14, 2009, we changed our name to CN Dragon Corporation and began new business operations in the PRC. On May 17, 2010, pursuant to the terms of the Agreement for Share Exchange, the Company acquired CNDC Corporation (“CNDC BVI”), and its wholly-owned subsidiaries, CN Dragon Holdings Limited (“CN Dragon Holdings”) and Zhengzhou Dragon Business Limited (“Zhengzhou Dragon”). This transaction was accounted for as a “reverse merger” with CNDC BVI deemed to be the accounting acquirer and the Company as the legal acquirer.Consequently, the assets and liabilities and the historical operations that will be reflected in the financial statements for periods prior to the Share Exchange will be those of CNDC BVI, recorded at its historical cost basis. After completion of the Share Exchange, the Company’s consolidated financial statements will include the assets and liabilities of both the Company and CNDC BVI, the historical operations of CNDC BVI and the operations of the Company and its subsidiaries from the closing date of the Share Exchange. CNDC BVI was established under the laws of the British Virgin Islands on March 26, 2008. The Company currently operates through itself and two subsidiaries, CN Dragon Holdings Limited and Zhengzhou Dragon Business Limited which were incorporated in Hong Kong and the People’s Republic of China (the PRC) respectively. The Company and its subsidiaries (hereinafter, collectively referred to as (the “Group”) are engaged and specialized in investment, development and fund management in hospitality properties, as well as advisory and consulting services to the hospitality, tourism and real estate industries in the PRC. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (a)Method of Accounting The Group maintains its general ledger and journals with the accrual method of accounting for financial reporting purposes.The financial statements and notes are representations of management.Accounting policies adopted by the Group conform to generally accepted accounting principles in the United States of America and have been consistently applied in the presentation of financial statements. (b)Principles of Consolidation The consolidated financial statements are presented in US Dollars and include the accounts of the Company and its subsidiaries.All significant inter-company balances and transactions are eliminated in consolidation. The Company owned its subsidiaries soon after its reverse merger and continued to own the equity’s interests through June 30, 2013.The following table depicts the identity of the subsidiaries: Name of subsidiary Place & date of Incorporation Attributable equity Interest % Share capital /registered capital CNDC Corporation British Virgin Islands/ US$1 March 26, 2008 CN Dragon Holdings Limited Hong Kong/ Mar 5, 2008 HK$1 (c)Economic and Political Risks The Group’s operations are conducted in Hong Kong and the PRC. Accordingly, the Group’s business, financial condition and results of operations may be influenced by the political, economic and legal environment in the PRC, and by the general state of the PRC economy. The Group’s operations in the PRC are subject to special considerations and significant risks not typically associated with companies in North America and Western Europe. These include risks associated with, among others, the political, economic and legal environment and foreign currency exchange. The Group’s results may be adversely affected by changes in the political and social conditions in the PRC, and by changes in governmental policies with respect to laws and regulations, anti-inflationary measures, currency conversion, remittances abroad, and rates and methods of taxation, among other things. (d)Property, Plant and Equipment Property, plant and equipment are carried at cost less accumulated depreciation.Depreciation is provided over their estimated useful lives, using the straight-line method. The cost and related accumulated depreciation of assets sold or otherwise retired are eliminated from the accounts and any gain or loss is included in the statement of income. The cost of maintenance and repairs is charged to income as incurred, whereas significant renewals and betterments are capitalized. (e)Trade Receivables Trade receivables are recognized and carried at the original invoice amount less allowance for any uncollectible amounts. An allowance for uncollectible accounts is maintained for all customers in considering with a variety of factors, including the length of past due, significant one-time events and the Group’s historical experience. Bad debts are written off as incurred. (f)Accounting for the impairment of long-lived assets The Group periodically evaluates the carrying value of long-lived assets to be held and used, including intangible assets subject to amortization, when events and circumstances warrant such a review, pursuant to the guidelines established in ASC 360. The carrying value of a long-lived asset is considered impaired when the anticipated undiscounted cash flow from such asset is separately identifiable and is less than its carrying value. In that event, a loss is recognized based on the amount by which the carrying value exceeds the fair market value of the long-lived asset. Fair market value is determined primarily using the anticipated cash flows discounted at a rate commensurate with the risk involved. Losses on long-lived assets to be disposed of are determined in a similar manner, except that fair market values are reduced for the cost to dispose. During the reporting period, there was no impairment loss. (g)Foreign currency translation The accompanying financial statements are presented in United States dollars. The functional currency of the Group is the Hong Kong dollars (HKD) and Renminbi (RMB).The financial statements are translated into United States dollars from HKD and RMB at year-end exchange rates as to assets and liabilities and average exchange rates as to revenues and expenses. Capital accounts are translated at their historical exchange rates when the capital transactions occurred. Period ended June 30, 2013 June 30, RMB : USD exchange rate Average three-month ended RMB : USD exchange rate Year ended June 30, 2013 June 30, HKD : USD exchange rate Average three month ended HKD : USD exchange rate The RMB is not freely convertible into foreign currency and all foreign exchange transactions must take place through authorized institutions.No representation is made that the RMB amounts could have been, or could be, converted into US$ at the rates used in translation. (h)Cash and Equivalents The Group considers all highly liquid investments purchased with original maturities of three months or less to be cash equivalents. The Group maintains bank accounts only in Hong Kong. The Group does not maintain any bank accounts in the United States of America. (i)Revenue Recognition Revenue is recognized when all of the following criteria are met: - Persuasive evidence of an arrangement exists; - Delivery has occurred or services have been rendered; - The seller’s price to the buyer is fixed or determinable; and - Collection is reasonably assured. (j)Operating Lease Rental The Group did not have leases which met the criteria of a capital lease. Leases which do not qualify as capital leases are classified as operating leases. Operating lease rental payment has nil and nil included in general and administrative expenses for the periods ended June 30, 2013 and 2012 respectively. (k)Income Taxes The Group accounts for income taxes using an asset and liability approach and allows for recognition of deferred tax benefits in future years.Under the asset and liability approach, deferred taxes are provided for the net tax effects of temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amounts used for income tax purposes.A valuation allowance is provided for deferred tax assets if it is more likely than not these items will either expire before the Group is able to realize their benefits, or that future realization is uncertain. (l)Cash and Concentrations of Risk Cash includes cash on hand and demand deposits in bank accounts maintained within Hong Kong.The Group has not experienced any losses in such accounts and believes it is not exposed to any risks on its cash in bank accounts. (m)Comprehensive Income Comprehensive income is defined to include all changes in equity except those resulting from investments by owners and distributions to owners.Among other disclosures, all items that are required to be recognized under current accounting standards as components of comprehensive income are required to be reported in a financial statement that is presented with the same prominence as other financial statements.The Group’s current component of comprehensive income is net income and foreign currency translation adjustment. 3.PROPERTY, PLANT AND EQUIPMENT, NET Details of property, plant and equipment, net are as follows: As at As at June 30, 2013 March 31, 2013 At cost Office equipment $ $ Motor vehicles Less: accumulated depreciation $ $ Depreciation expenses are included in the statements of income as follows: For the period ended For the year ended June 30, 2013 March 31, 2013 General and administrative expenses $ $ 4.AMOUNT DUE TO THE RELATED COMPANY The amount due to the related company, is unsecured, interest free and repayable on demand. 5.EARNING PER SHARE The calculation of the basic and diluted earnings per share attributable to the share capital holder is based on the following data: For the periods ended June 30, Earnings (Loss): Earnings for the purpose of basic earnings (loss) per share $ $ Effect of dilutive potential share capital - Earnings for the purpose of diluted earnings (loss) per share $ $ Number of shares: Weighted average number of share capital for the purpose of basic earnings (loss) per share Effect of dilutive potential share capital - - Weighted average number of share capital for the purpose of dilutive earnings (loss) per share 6.INCOME TAXES The Company is not subject to any income tax as there are no estimated profitable or assessable profits for the quarter ended June 30, 2013 and 2012. Pursuant to Hong Kong tax law, CN Dragon Holdings Limited is subjected to profits tax imposed at the rate of 16.5%.No Hong Kong profits tax is provided as there are no estimated assessable profits for the quarters ended June 30, 2013 and 2012. No deferred tax has been provided as there is no material temporary difference arising for the quarters ended June 30, 2013 and 2012. 7.UNCERTAINTY OF ABILITY TO CONTINUE AS A GOING CONCERN The Company's financial statements are prepared using the generally accepted accounting principles applicable to a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business. The Company has not generated significant revenues since inception and has never paid any dividends and is unlikely to pay dividends or generate significant earnings in the immediate or foreseeable future. The continuation of the Company as a going concern is dependent upon the ability of the Company to obtain necessary equity financing to continue operations and the attainment of profitable operations. The management will seek to raise funds from shareholders. For the period ended June 30, 2013, the Company has generated revenue of $29,933 and has incurred an accumulated deficit $9,465,734. As of June 30, 2013, its current liabilities exceed its current assets by $740,112, which may not be sufficient to pay for the operating expenses in the next 9 months. These financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. These factors noted above raise substantial doubts regarding the Company's ability to continue as a going concern. 8.SUBSEQUENT EVENT The Company has evaluated all other subsequent events through August 17, 2013, the date these consolidated financial statements were issued, and determined that there were no other subsequent events or transactions that require recognition or disclosures in the financial statements. Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. THE COMPANY Cautionary Statement Concerning Forward-Looking Statements The following discussion and analysis should be read in conjunction with our consolidated financial statements and related notes included in this report.This report contains “forward-looking statements.” The statements contained in this report that are not historic in nature, particularly those that utilize terminology such as “may,” “will,” “should,” “expects,” “anticipates,” “estimates,” “believes,” or “plans” or comparable terminology are forward-looking statements based on current expectations and assumptions. Various risks and uncertainties could cause actual results to differ materially from those expressed in forward-looking statements.Factors that could cause actual results to differ from expectations include, but are not limited to, those set forth under the section “Risk Factors” set forth in this report. The forward-looking events discussed in this report, the documents to which we refer you and other statements made from time to time by us or our representatives, may not occur, and actual events and results may differ materially and are subject to risks, uncertainties and assumptions about us.For these statements, we claim the protection of the “bespeaks caution” doctrine.All forward-looking statements in this document are based on information currently available to us as of the date of this report, and we assume no obligation to update any forward-looking statements.Forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause the actual results to differ materially from any future results, performance or achievements expressed or implied by such forward-looking statements. General Our discussion and analysis of our financial condition and results of operations are based upon our consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. On an on-going basis, we evaluate these estimates, including those related to business development expenses, financing operations and contingencies and litigation. We base these estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. Critical Accounting Policies Method of Accounting The Company maintains its general ledger and journals with the accrual method of accounting for financial reporting purposes. The financial statements and notes are representations of management. Accounting policies adopted by the Company conform to generally accepted accounting principles in the United States of America and have been consistently applied in the presentation of financial statements. Principles of Consolidation The consolidated financial statements are presented in US Dollars and include the accounts of the Company and its subsidiaries (the “Group”).All significant inter-company balances and transactions are eliminated in consolidation. The Company owned its subsidiaries soon after its inception and continued to own the equity’s interests.The following table depicts the identity of the subsidiaries: Date of Share capital/ Disposal (D)/ Place & date of Incorporation Attributable equity Interest % registered Name of subsidiary Acquisition(A) incorporation interest % capital CNDC Corporation May 17, 2010 British Virgin Islands/ (A) March 26, 2008 US$1 CN Dragon Holdings Limited May 17, 2010 Hong Kong HK$1 (A) Mar 5, 2008 Property, plant and equipment Property, plant and equipment are carried at cost less accumulated depreciation.Depreciation is provided over their estimated useful lives, using the straight-line method. The cost and related accumulated depreciation of assets sold or otherwise retired are eliminated from the accounts and any gain or loss is included in the statement of income. The cost of maintenance and repairs is charged to income as incurred, whereas significant renewals and betterments are capitalized. Trade receivables Trade receivables are recognized and carried at the original invoice amount less allowance for any uncollectible amounts. An allowance for uncollectible accounts is maintained for all customers in considering with a variety of factors, including the length of past due, significant one-time events and the Group’s historical experience. Bad debts are written off as incurred. Accounting for impairment of long-lived assets The Group periodically evaluates the carrying value of long-lived assets to be held and used, including intangible assets subject to amortization, when events and circumstances warrant such a review, pursuant to the guidelines established in ASC 360. The carrying value of a long-lived asset is considered impaired when the anticipated undiscounted cash flow from such asset is separately identifiable and is less than its carrying value. In that event, a loss is recognised based on the amount by which the carrying value exceeds the fair market value of the long-lived asset. Fair market value is determined primarily using the anticipated cash flows discounted at a rate commensurate with the risk involved. Losses on long-lived assets to be disposed of are determined in a similar manner, except that fair market values are reduced for the cost to dispose. During the reporting period, there was no impairment loss. Cash and cash equivalents The Group considers all highly liquid investments purchased with original maturities of three months or less to be cash equivalents. The Group maintains bank accounts only in the PRC and Hong Kong. The Group does not maintain any bank accounts in the United States of America. Revenue recognition Revenue is recognized when all of the following criteria are met: - Persuasive evidence of an arrangement exists; - Delivery has occurred or services have been rendered; - The seller’s price to the buyer is fixed or determinable; and - Collection is reasonably assured. Income taxes The Group accounts for income taxes using an asset and liability approach and allows for recognition of deferred tax benefits in future years.Under the asset and liability approach, deferred taxes are provided for the net tax effects of temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amounts used for income tax purposes.A valuation allowance is provided for deferred tax assets if it is more likely than not these items will either expire before the Group is able to realize their benefits, or that future realization is uncertain. Cash and concentration risk Cash includes cash on hand and demand deposits in bank accounts maintained within PRC and Hong Kong.Total cash in these banks at June 30, 2013 amounted to $7,484, of which no deposits are covered by Federal Depository Insured Commission.The Group has not experienced any losses in such accounts and believes it is not exposed to any risks on its cash in bank accounts. Results of Operations Comparison of the Periods ended June 30, 2013 and 2012 The following table sets forth key components of our results of operations for the Company, for the periods indicated (Stated in US Dollars). Periods ended June 30 (Unaudited) (Unaudited) Net revenues $ $ Cost of net revenues - - Gross profit Operating expenses: Selling and distribution - - General and administrative Loss before income taxes Income taxes - - Net loss Other comprehensive income: Foreign currency translation adjustments Comprehensive (loss)/gain $ $ Basic and diluted loss per share $ $ Weighted average number of share outstanding Liquidity and Capital Resources Liquidity is the ability of a company to generate funds to support its current and future operations, satisfy its obligations and otherwise operate on an ongoing basis. Our working capital is currently insufficient to sustain our current operations.Our plan is to seek additional funding and business relationships. While management believes that revenues can be grown and that ultimately profitable operations can be attained in the future, there is no assurance that revenues will be maintained or grown or that they will ultimately be of a level required to generate profitable operations or provide positive cash follow. We are unable to predict at this time the exact amount of any additional working capital we will require to fund the implementation of our business plan and achieve cash flow sufficient to sustain operations and achieve profitability. To fund out operations and more fully implement our business plan, we may seek additional capital in the private and/or public equity markets through the sale of equity and debt securities. However, if we receive additional funds through the issuance of equity securities, our existing stockholders may experience significant dilution. If we issue new securities, they may contain certain rights, preferences or privileges that are senior to those of our common stock. Moreover, we may not be successful in obtaining additional financing when needed or on terms favorable to our stockholders. As we have no commitments from any third parties to provide additional equity or debt financing, we cannot provide any assurance that we will be successful in attaining such additional funding. Off-balance Sheet Arrangements We maintain no significant Off-balance Sheet Arrangements Future Goals Recent Accounting Pronouncements In July 2012, the FASB has issued Accounting Standards Update (ASU) No. 2012-02, IntangiblesGoodwill and Other (Topic 350): Testing Indefinite-Lived Intangible Assets for Impairment. This ASU states that an entity has the option first to assess qualitative factors to determine whether the existence of events and circumstances indicates that it is more likely than not that the indefinite-lived intangible asset is impaired. If, after assessing the totality of events and circumstances, an entity concludes that it is not more likely than not that the indefinite-lived intangible asset is impaired, then the entity is not required to take further action. However, if an entity concludes otherwise, then it is required to determine the fair value of the indefinite-lived intangible asset and perform the quantitative impairment test by comparing the fair value with the carrying amount in accordance with Codification Subtopic 350-30, IntangiblesGoodwill and Other, General Intangibles Other than Goodwill. Under the guidance in this ASU, an entity also has the option to bypass the qualitative assessment for any indefinite-lived intangible asset in any period and proceed directly to performing the quantitative impairment test. An entity will be able to resume performing the qualitative assessment in any subsequent period. The amendments in this ASU are effective for annual and interim impairment tests performed for fiscal years beginning after September 15, 2012. Early adoption is permitted, including for annual and interim impairment tests performed as of a date before July 27, 2012, if a public entity’s financial statements for the most recent annual or interim period have not yet been issued or, for nonpublic entities, have not yet been made available for issuance. In August 2012, the FASB has released Accounting Standards Update (ASU) No. 2012-03, Technical Amendments and Corrections to SEC Sections: Amendments to SEC Paragraphs Pursuant to SEC Staff Accounting Bulletin No. 114, Technical Amendments Pursuant to SEC Release No. 33-9250, and Corrections Related to FASB Accounting Standards Update 2010-22. This ASU amends various SEC paragraphs: (a) pursuant to the issuance of Staff Accounting Bulletin No. 114; (b) pursuant to the issuance of the SEC’s Final Rule, Technical Amendments to Commission Rules and Forms Related to the FASB’s Accounting Standards Codification, Release Nos. 33-9250, 34-65052, and IC-29748 August 8, 2011; and (c) related to ASU No. 2010-22, Accounting for Various Topics. In February 2013, FASB has issued Accounting Standards Update (ASU) No. 2013-04, Liabilities (Topic 405): Obligations Resulting from Joint and Several Liability Arrangements for Which the Total Amount of the Obligation Is Fixed at the Reporting Date. This ASU provides guidance for the recognition, measurement, and disclosure of obligations resulting from joint and several liability arrangements for which the total amount of the obligation within the scope of this ASU is fixed at the reporting date, except for obligations addressed within existing guidance in U.S. GAAP. The guidance requires an entity to measure those obligations as the sum of the amount the reporting entity agreed to pay on the basis of its arrangement among its co-obligors and any additional amount the reporting entity expects to pay on behalf of its co-obligors. The guidance in this ASU also requires an entity to disclose the nature and amount of the obligation as well as other information about those obligations. The amendments in this ASU are effective for fiscal years, and interim periods within those years, beginning after December 15, 2013. For nonpublic entities, the amendments are effective for fiscal years ending after December 15, 2014, and interim periods and annual periods thereafter. The amendments in this ASU should be applied retrospectively to all prior periods presented for those obligations resulting from joint and several liability arrangements within the ASU’s scope that exist at the beginning of an entity’s fiscal year of adoption. An entity may elect to use hindsight for the comparative periods (if it changed its accounting as a result of adopting the amendments in this ASU) and should disclose that fact. Early adoption is permitted. In January 2013, FASB has issued Accounting Standards Update (ASU) No. 2013-01, Balance Sheet (Topic 210): Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities. This ASU clarifies that ordinary trade receivables and receivables are not in the scope of ASU No. 2011-11, Balance Sheet (Topic 210): Disclosures about Offsetting Assets and Liabilities. Specifically, ASU 2011-11 applies only to derivatives, repurchase agreements and reverse purchase agreements, and securities borrowing and securities lending transactions that are either offset in accordance with specific criteria contained in the FASB Accounting Standards Codification™ (Codification) or subject to a master netting arrangement or similar agreement. The FASB undertook this clarification project in response to concerns expressed by U.S. stakeholders about the standard’s broad definition of financial instruments. An entity is required to apply the amendments in ASU 2013-01 for fiscal years beginning on or after January 1, 2013, and interim periods within those annual periods. An entity should provide the required disclosures retrospectively for all comparative periods presented. The effective date is the same as the effective date of ASU 2011-11. In February 2013, FASB has issued Accounting Standards Update (ASU) No. 2013-02, Comprehensive Income (Topic 220): Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income. This ASU improves the transparency of reporting these reclassifications. Other comprehensive income includes gains and losses that are initially excluded from net income for an accounting period. Those gains and losses are later reclassified out of accumulated other comprehensive income into net income. The amendments in this ASU do not change the current requirements for reporting net income or other comprehensive income in financial statements. All of the information that this ASU requires already is required to be disclosed elsewhere in the financial statements under U.S. GAAP. The new amendments will require an organization to: Present (either on the face of the statement where net income is presented or in the notes) the effects on the line items of net income of significant amounts reclassified out of accumulated other comprehensive income - but only if the item reclassified is required under U.S. GAAP to be reclassified to net income in its entirety in the same reporting period. Cross-reference to other disclosures currently required under U.S. GAAP for other reclassification items (that are not required under U.S. GAAP) to be reclassified directly to net income in their entirety in the same reporting period. This would be the case when a portion of the amount reclassified out of accumulated other comprehensive income is initially transferred to a balance sheet account (e.g., inventory for pension-related amounts) instead of directly to income or expense. The amendments apply to all public and private companies that report items of other comprehensive income. Public companies are required to comply with these amendments for all reporting periods (interim and annual). A private company is required to meet the reporting requirements of the amended paragraphs about the roll forward of accumulated other comprehensive income for both interim and annual reporting periods. However, private companies are only required to provide the information about the effect of reclassifications on line items of net income for annual reporting periods, not for interim reporting periods. The amendments are effective for reporting periods beginning after December 15, 2012, for public companies and are effective for reporting periods beginning after December 15, 2013, for private companies. Early adoption is permitted. In February 2013, FASB issued Accounting Standards Update (ASU) No. 2013-03, Financial Instruments (Topic 825). This ASU clarifies the scope and applicability of a disclosure exemption that resulted from the issuance of Accounting Standards Update No. 2011-04,Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs. The amendment clarifies that the requirement to disclose"the level of the fair value hierarchy within which the fair value measurements are categorized in their entirety (Level 1, 2, or 3)" does not apply to nonpublic entities for items that are not measured at fair value in the statement of financial position, but for which fair value is disclosed. This ASU is the final version of Proposed Accounting Standards Update 2013-200—Financial Instruments (Topic 825) which has been deleted. The amendments are effective upon issuance. In February 2013, FASB has issued Accounting Standards Update (ASU) No. 2013-04, Liabilities (Topic 405): Obligations Resulting from Joint and Several Liability Arrangements for Which the Total Amount of the Obligation Is Fixed at the Reporting Date. This ASU provides guidance for the recognition, measurement, and disclosure of obligations resulting from joint and several liability arrangements for which the total amount of the obligation within the scope of this ASU is fixed at the reporting date, except for obligations addressed within existing guidance in U.S. GAAP. The guidance requires an entity to measure those obligations as the sum of the amount the reporting entity agreed to pay on the basis of its arrangement among its co-obligors and any additional amount the reporting entity expects to pay on behalf of its co-obligors. The guidance in this ASU also requires an entity to disclose the nature and amount of the obligation as well as other information about those obligations. The amendments in this ASU are effective for fiscal years, and interim periods within those years, beginning after December 15, 2013. For nonpublic entities, the amendments are effective for fiscal years ending after December 15, 2014, and interim periods and annual periods thereafter. The amendments in this ASU should be applied retrospectively to all prior periods presented for those obligations resulting from joint and several liability arrangements within the ASU’s scope that exist at the beginning of an entity’s fiscal year of adoption. An entity may elect to use hindsight for the comparative periods (if it changed its accounting as a result of adopting the amendments in this ASU) and should disclose that fact. Early adoption is permitted. In March 2013, FASB has issued Accounting Standards Update (ASU) No. 2013-05, Foreign Currency Matters (Topic 830). This ASU resolve the diversity in practice about whether Subtopic 810-10, Consolidation—Overall, or Subtopic 830-30, Foreign Currency Matters—Translation of Financial Statements, applies to the release of the cumulative translation adjustment into net income when a parent either sells a part or all of its investment in a foreign entity or no longer holds a controlling financial interest in a subsidiary or group of assets that is a nonprofit activity or a business (other than a sale of in substance real estate or conveyance of oil and gas mineral rights)within a foreign entity. In addition, the amendments in this Update resolve the diversity in practice for the treatment of business combinations achieved in stages (sometimes also referred to as step acquisitions) involving a foreign entity. This ASU is the final version of Proposed Accounting Standards Update EITF11Ar—Foreign Currency Matters (Topic 830), which has been deleted. The amendments in this Update are effective prospectively for fiscal years (and interim reporting periods within those years) beginning after December 15, 2013. For nonpublic entities the amendments in this Update are effective prospectively for the first annual period beginning after December 15, 2014, and interim and annual periods thereafter. The amendments should be applied prospectively to derecognition events occurring after the effective date. Prior periods should not be adjusted. Early adoption is permitted. If an entity elects to early adopt the amendments, it should apply them as of the beginning of the entity’s fiscal year of adoption. Item 3. Quantitative and Qualitative Disclosures About Market Risk. We currently do not utilize sensitive instruments subject market risk in our operations.In the event that we borrow money for our operations, our principal exposure to financial market risks is the impact that interest rate changes could have on our loans. Item 4. Controls and Procedures. Disclosure controls and procedures In accordance with Rule 13a-15(b) of the Securities Exchange Act of 1934, as of the end of the period covered by this Transition Report on Form 10-Q, our management evaluated, with the participation of our Chief Executive Officer and Chief Financial Officer, the effectiveness of the design and operation of our disclosure controls and procedures (as such defined in Rule 13a-15(e) or Rule 15d-15(e) of the Securities Exchange Act of 1934 (the “Exchange Act”). Disclosure controls and procedures are defined as those controls and other procedures of an issuer that are designed to ensure that the information required to be disclosed by the issuer in the reports it files or submits under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the Commission’s rules and forms. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed by an issuer in the reports that it files or submits under the Exchange Act is accumulated and communicated to the issuer’s management, including its principal executive officer and principal financial officer, or person performing similar functions, as appropriate to allow timely decisions regarding required disclosure. Based on their evaluation of these disclosure controls and procedures, our Chief Executive Officer and Chief Financial Officer has concluded that our disclosure controls and procedures are effective. Item 4T. Controls and Procedures. Our management is responsible for establishing and maintaining adequate internal control over financial reporting. The Company's internal control over financial reporting has been designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles generally accepted in the United States of America. The Company's internal control over financial reporting includes policies and procedures that pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect transactions and dispositions of assets of the Company; provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with accounting principles generally accepted in the United States of America, and that receipts and expenditures are being made only in accordance with authorization of management and directors of the Company; and provide reasonable assurance regarding prevention or timely detection ofunauthorized acquisition, use or disposition of the Company's assets that could have a material effect on the Company's financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Therefore, even those systems determined to be effective can provide only reasonable assurance with respect to financial statement preparation and presentation. Projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Management assessed the effectiveness of the Company's internal control over financial reporting at June 30, 2013.In making this assessment, management used the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission ("COSO") in Internal ControlIntegrated Framework. Based on that assessment under those criteria, management has determined that, at June 30, 2013, the Company's internal control over financial reporting was effective. This Transition Report on Form 10-Q does not include an attestation report of the Company's registered public accounting firm regarding internal control over financial reporting. Management's report was not subject to attestation by the Company's registered public accounting firm pursuant to temporary rules of the SEC that permit the Company to provide only management's report in this annual report. Inherent Limitations of Internal Controls Our internal control over financial reporting is designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. Our internal control over financial reporting includes those policies and procedures that: ● pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of our assets; ● provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that our receipts and expenditures are being made only in accordance with authorizations of our management and directors; and ● provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of our assets that could have a material effect on the financial statements. Our management does not expect that our internal controls will prevent or detect all errors and all fraud. A control system, no matter how well designed and operated, can provide only reasonable, not absolute, assurance that the objectives of the control system are met. Further, the design of a control system must reflect the fact that there are resource constraints, and the benefits of controls must be considered relative to their costs. Because of the inherent limitations in all control systems, no evaluation of internal controls can provide absolute assurance that all control issues and instances of fraud, if any, have been detected. Also, any evaluation of the effectiveness of controls in future periods are subject to the risk that those internal controls may become inadequate because of changes in business conditions, or that the degree of compliance with the policies or procedures may deteriorate. Changes in internal control over financial reporting Our management, with the participation of the Chief Executive Officer and Chief Financial Officer has not identified any change in our internal control over financial reporting in connection with its evaluation of the three months ended June 30, 2013, that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. PART II – OTHER INFORMATION Item 1.Legal Proceedings. We are not a party to any pending or ongoing legal proceedings responsive to this item number. Item 1.A Risk Factors. Not applicable. Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. None. Item 3.Defaults Upon Senior Securities. None. Item 4.(Removed and Reserved). Item 5. Other information. None. Item 6.Exhibits. Exhibit Form Filing Filed with Exhibits # Type Date This Report Articles of Incorporation filed with the Secretary of State of Nevada on August 30, 2001 SB-2 6/17/2002 Certificate of Change effective March 18, 2003 8-K 3/7/2003 Certificate of Change effective May 30, 2007 8-K 6/13/2007 Certificate of Amendment filed with the Secretary of State of Nevada on May 30, 2007 8-K 6/13/2007 Certificate of Amendment filed with the Secretary of State of Nevada on September14, 2009 10-K 8/12/2010 Certificate of Amendment filed with the Secretary of State of Nevada on November 20, 2009 DEF 14C 11/20/09 Bylaws dated August 30, 2001 SB-2 6/17/2002 Share Exchange Agreement between CN Dragon Corporation and CNDC Group Ltd 8-K 5/21/10 Certification of Teck Fong Kong, pursuant to Rule 13a-14(a) X Certification of Chong Him Lau, pursuant to Rule 13a-14(a) X Certification of Teck Fong Kong , pursuant to 18 U.S.C Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 X XBRL Instance Document 101.INS X XBRL Taxonomy Extension Schema Document 101.SCH X XBRL Taxonomy Extension Calculation Linkbase Document 101.CAL X XBRL Taxonomy Extension Definition Linkbase Document 101.DEF X XBRL Taxonomy Extension Label Linkbase Document 101.LAB X XBRL Taxonomy Extension Presentation Linkbase Document 101.PRE X SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CN DRAGON CORPORATION Date:August 21, 2013 By: /s/ Teck Fong Kong (Teck Fong Kong, President, Director, CEO) By: /s/ Chong Him Lau (Chong Him Lau, Director, CFO)
